                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

BENJAMIN JOHN RODDEN                                                          PLAINTIFF

v.                         CASE NO. 3:18-CV-00239 BSM

GREENE COUNTY JAIL, Staff                                                   DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 31st day of January 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
